In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 02-3944
SAMUEL H. MYLES,
                                           Plaintiff-Appellant,
                               v.

UNITED STATES OF AMERICA,
                                          Defendant-Appellee.
                         ____________
        Appeal from the United States District Court for the
        Southern District of Indiana, Terre Haute Division.
     No. 2:02-CV-244-LJM—Larry J. McKinney, Chief Judge.
                           ____________
      ARGUED MARCH 2, 2005—DECIDED JULY 20, 2005
                    ____________



 Before BAUER, EASTERBROOK, and SYKES, Circuit Judges.
  EASTERBROOK, Circuit Judge. While confined in the
federal prison at Terre Haute, Indiana, Samuel Myles was
beaten by other inmates. Contending that guards negli-
gently had failed to protect him, Myles sought compensa-
tion under the Federal Tort Claims Act. Rejecting his
application on October 22, 2001, the Bureau of Prisons told
Myles that, if he wanted to pursue this claim in court, he
had six months to file suit. See 28 U.S.C. §2401(b). Eleven
months later, Myles filed this suit. The district judge
screened the complaint under 28 U.S.C. §1915A and dis-
missed it as untimely.
2                                                No. 02-3944

  With the help of able appellate counsel, Myles now con-
cedes that this decision is correct. Nonetheless, he insists,
the judge either should have treated the complaint as a
constitutional claim against individual federal employees or
should have allowed him to amend the pleadings to present
such a claim. See Bivens v. Six Unknown Federal Narcotics
Agents, 403 U.S. 388 (1971).
  The judge could not properly have deemed anyone other
than the United States to be a defendant. The body of the
complaint mentions several federal employees, but to make
someone a party the plaintiff must specify him in the cap-
tion and arrange for service of process. See Fed. R. Civ. P.
10(a) (“In the complaint the title of the action shall include
the names of all the parties”). Myles named the United
States as the sole defendant and made no attempt to serve
anyone else. He now invokes the principle that the plead-
ings of pro se plaintiffs should be liberally construed, but
this doctrine concerns the substantive sufficiency of alle-
gations and not preliminary steps such as identifying and
serving defendants:
    While we have insisted that the pleadings prepared
    by prisoners who do not have access to counsel be
    liberally construed, see Haines v. Kerner, 404 U.S.
    519 (1972); Estelle v. Gamble, 429 U.S. 97, 106
    (1976), and have held that some procedural rules
    must give way because of the unique circumstance
    of incarceration, see Houston v. Lack, 487 U.S. 266
    (1988) (pro se prisoner’s notice of appeal deemed
    filed at time of delivery to prison authorities), we
    have never suggested that procedural rules in ordi-
    nary civil litigation should be interpreted so as to
    excuse mistakes by those who proceed without
    counsel. As we have noted before, “in the long run,
    experience teaches that strict adherence to the pro-
    cedural requirements specified by the legislature is
No. 02-3944                                                 3

    the best guarantee of evenhanded administration of
    the law.” Mohasco Corp. v. Silver, 447 U.S. 807, 826
    (1980).
McNeil v. United States, 508 U.S. 106, 113 (1993) (footnotes
omitted). See also Baldwin County Welcome Center v.
Brown, 466 U.S. 147 (1984).
   Naming and serving defendants is vital. How can one
defend without first becoming a party? See Del Raine v.
Carlson, 826 F.2d 698, 704 (7th Cir. 1987). And a person
must be made a party within the period of limitations; a
plaintiff’s errors do not justify exposing potential adversar-
ies to open-ended risk of liability. Myles suffered his injury
on December 19, 2000, and had two years to get a Bivens
suit under way against individual federal employees. He
filed the FTCA suit on September 16, 2002. Two months
remained when the district judge dismissed the suit against
the United States on October 15, 2002. Instead of amending
the complaint to substitute individual employees as defen-
dants, or filing a new suit under Bivens, Myles appealed
and argued that his suit against the United States is
timely. Not until counsel appeared on Myles’s behalf in this
court was there any suggestion that he wants to pursue
federal employees individually—and by then the statute of
limitations had expired.
  Because the district judge dismissed the complaint before
the United States filed an answer, Myles could have
amended freely. The judge did not block him from amending
the complaint and under Fed. R. Civ. P. 15(a) could not
have done so had he wanted to. Myles’s problem is not the
judge’s action but with his own inaction: he did not seek to
amend the complaint.
  In Donald v. Cook County Sheriff’s Department, 95 F.3d
548 (7th Cir. 1996), on which Myles principally relies, the
plaintiff tendered an amended complaint, which the district
judge rejected as untimely; we held that, when a pro se
4                                                No. 02-3944

plaintiff has mentioned a potentially responsible person in
the body of a complaint, and the conditions for relation back
under Fed. R. Civ. P. 15(c) are satisfied, the judge should
allow an amendment to make that person a party even if
the plaintiff waits until after the suit has been dismissed.
That case does not hold, however, that a district judge must
tell the plaintiff that he ought to amend; even pro se
litigants are masters of their own complaints and may
choose who to sue—or not to sue. Fomenting litigation is
not part of the judicial function. “District judges have no
obligation to act as counsel or paralegal to pro se litigants.”
Pliler v. Ford, 542 U.S. 225, 124 S. Ct. 2441, 2446 (2004).
  Suing an individual defendant can be hazardous to the
plaintiff in ways that suing the United States is not.
Federal employees may have qualified immunity, and the
high standard of scienter under the eighth amendment, see
Farmer v. Brennan, 511 U.S. 825 (1994), also makes it
harder to state a good claim on the merits. A suit dismissed
for failure to state a claim on which relief may be granted
counts toward the limit of three suits in forma pauperis
allowed to prisoners by 28 U.S.C. §1915(g), even if the claim
is not frivolous. The statute of limitations is an affirmative
defense, so Myles’s unsuccessful claim against the United
States is not a strike under this subsection, while a failed
suit against prison administrators likely would be. And if
the judge thinks that a given party was named in order to
harass, then the court may order the revocation of a pris-
oner’s good-time credits. 28 U.S.C. §1932.
  The body of Myles’s complaint mentioned the Regional
Director of the Bureau of Prisons and other administrative
officials who could not conceivably be held liable under the
Farmer standard for intra-prison violence. Converting them
from persons of interest in a negligence action under the
FTCA to defendants in a Bivens suit would have exposed
Myles to risks that he may not have wanted to accept.
These risks—plus the fact that ours is an adversarial rather
No. 02-3944                                                  5

than an inquisitorial system of justice—make it unaccept-
able for a court to add litigants on its own motion. Selecting
defendants is a task for the plaintiff, not the judge. Because
Myles never proposed to amend his complaint, the district
judge had no decision to make. A non-decision in response
to a non-proposal is non-erroneous and non-reversible.
Because no amendment was tendered, we need not deter-
mine whether the requirements of relation back would have
been satisfied. See Nelson v. Adams USA, Inc., 529 U.S.
460, 466-68 (2000).
  One peculiarity requires comment. Myles filed his com-
plaint on a form drafted by the district court. Captioned
“Civil Rights Complaint,” it offers under the heading
“Jurisdiction” two options, with the instruction: “CHECK
ONE”. One line reads: “42 U.S.C. §1983 (applies to state
prisoners)”. The other, which Myles checked, reads: “Bivens
v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971) (applies to federal prisoners)”. His
appellate lawyers contend that, by checking this line, Myles
demonstrated a desire to bring a Bivens action—which
counsel say means a desire to sue every federal employee
mentioned in the body of the complaint. That is not a
plausible understanding. A separate portion of the form
provides space to list the defendants and includes room for
two sets of names and addresses, plus an invitation to add
more on a separate sheet. Myles wrote “United States of
America” on the line for the first defendant and left the
second blank. Most likely Myles checked the Bivens option
because of the parenthetical “applies to federal prisoners”,
which he is. Nothing in the “Jurisdiction” section of this
form implies that it is unnecessary to complete the section
marked “Parties”.
  That said, we wonder why the district court is distribut-
ing “Civil Rights Complaint” forms to prisoners who want
to file under the FTCA. The local rules of the Southern
District of Indiana require pro se plaintiffs to use prescribed
6                                                No. 02-3944

forms in suits under §1983, one provision of the Social
Security Act, and all employment-discrimination statutes.
S.D. Ind. Local Rule 8.1. (Whether mandatory forms are
consistent with Fed. R. Civ. P. 8 is a subject we need not
explore. See also Fed. R. Civ. P. 83(a)(1).) Claims under the
FTCA, or for that matter Bivens, need not be on any form.
If the clerk’s office passes out optional forms, it should take
care to match them to each prisoner’s claim.
   The form that Myles used appears in an appendix to the
district court’s Pro Se Handbook (Nov. 1, 1997). Unlike
Local Rule 8.1, which distinguishes Bivens suits from §1983
claim, this form lumps them together. The Handbook does
not append any forms adapted to other claims, such as
those under the FTCA, implying that the single form should
be used in all pro se suits. Yet listing §1983 and Bivens as
if they were the only options for prisoners’ civil suits is
misleading. Section 1983 does not cover all state prisoners’
claims; it deals instead with a subset of claims against state
actors. (Even when the defendant is a state actor, sources
of law other than §1983 may be applicable.) Nor does Bivens
cover all federal prisoners’ claims, even against federal
employees.
  What is more, the form has been drafted carelessly. The
choices offered in the “Jurisdiction” section have nothing to
do with jurisdiction. Neither §1983 nor Bivens creates
federal-question jurisdiction, which rests on 28 U.S.C. §1331
instead. The “Jurisdiction” section mentions 28 U.S.C.
§1343(a)(3)—an odd third option in a form that tells all
plaintiffs to check one of the first two lines.
Section 1343(a)(3) covers only civil rights claims against
state actors and has had no legal effect since 1976, when
Congress amended §1331 to eliminate any amount-in-con-
troversy requirement. (The point of §1343(a)(3) had been to
allow civil-rights suits without regard to the amount in
controversy. See Chapman v. Houston Welfare Rights
Organization, 441 U.S. 600 (1979).) This form needs a care-
No. 02-3944                                               7

ful revision, to separate substantive from jurisdictional
issues, to identify §1331 as the appropriate jurisdictional
provision for all claims arising under federal law, and to
remind prisoners that many legal claims are not covered by
either §1983 or Bivens.
  None of this, however, affected Myles. Someone who gives
even casual attention to the Pro Se Handbook will find
Chapter III.D (pages 9-10), which tells plaintiffs directly
that they must identify, in the caption of the complaint,
every person they want to sue, and then in the body of the
complaint state what each of these persons did and what
relief the plaintiff seeks from each. Myles named the United
States and said that he wants relief under the FTCA
because the Bureau of Prisons rejected “Administrative
Claim for Damages Claim #: TRT-NCR-2001-05772
$1,500,000.00 administrative claim for damages”. Nothing
in the form induced him to omit anyone else he wanted to
sue. Because the glitches in this form did not lead Myles
astray, they do not undermine the judgment dismissing his
complaint—if poor language on a clerk’s form ever could
justify depriving potential defendants of their rights under
the statute of limitations, which we doubt.
                                                 AFFIRMED

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-20-05